DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 3, the prior of record, specifically  Park et al. (US 2020/0064442) discloses an adjustment target of the sensor axis; a position and direction calculation unit that calculates an attachment position of the external environment sensor and a direction of the sensor axis; a normal posture calculation unit that calculates a normal posture of the adjustment target with respect to the vehicle body on the basis of a calculation result of the position and direction calculation unit; and a movement unit that moves at least one of the adjustment target and the vehicle body so that a posture of the adjustment target with respect to the vehicle body becomes the normal posture.
	However, none of the prior art cited alone or in combination provides the motivation to teach  the adjustment target is equipped with a measurement device that measures characteristics of an electromagnetic wave incident to an incident surface of the adjustment target, and the position and direction calculation unit calculates the attachment position of the external environment sensor and the direction of the sensor axis based on a first measurement result by the measurement device when the adjustment target is positioned in a first position and a second measurement result by the measurement device when the adjustment target is positioned in a second position, the second position being farther from the vehicle body than the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648